COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-16-00266-CV


S.J. LOUIS CONSTRUCTION OF                                         APPELLANT
TEXAS, LTD.

                                        V.

PRINCIPLE ENVIRONMENTAL,                                            APPELLEE
LLC D/B/A PRINCIPLE ENERGY
SERVICES
                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-278325-15

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Joint Motion for Dismissal upon

Agreement, Vacate Trial Court's Judgment, Discharge the Surety on the

Supersedeas Bond, and Release the Supersedeas Bond.” We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A), 43.2(f). Further, the

      1
      See Tex. R. App. P. 47.4.
surety for appellant S.J. Louis Construction of Texas, Ltd., Liberty Mutual

Insurance Company, is discharged from its liability on the supersedeas bond filed

in the trial court on August 4, 2016. See Akin, Gump, Strauss, Hauer & Feld,

L.L.P. v. Nat’l Dev. & Research Corp., 313 S.W.3d 467, 468 (Tex. App.—Dallas

2010, no pet.) (op. on remand).      The discharge of the surety shall also be

reflected in the mandate, which shall be issued this same day under the parties’

agreement. See Tex. R. App. P. 18.1(c). Each party shall bear its own costs of

court, for which let execution issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J

DELIVERED: October 13, 2016




                                    2